Opinion by
Henderson, J.,
It was shown by the plaintiff that the fund deposited in the defendant bank was a partnership fund. This appeared from the form of the deposit and the oral testimony introduced. There was no evidence to the contrary. By the death of Charles P. Walker, one of the partners, the right and duty to take possession of the partnership property and settle the business of the firm was cast on the surviving partner. He became the agent of the firm for that purpose, and the title to the assets vested in him. The administrator of Walker was not authorized to withdraw any part of the fund or to interfere with its custody by Wainwright: Collins v. Young, 1 McQueens’ Appeal Cases, House of Lords 385; Wallace v. Fitzsimmons, 1 Dal. 248; Shipe’s Appeal, 114 Pa. 205.
The memorandum made by the bank of an oral understanding that the deposit should only be checked out on the joint names of the members of the firm, had relation to the conduct of the business while the partnership existed. There is nothing in the case which intimates that it was intended to affect the settlement of the accounts of the firm in the event of the death of one of the partners. It cannot therefore be held that the general rule relating to the settlement of a partnership dissolved by the death of one of the members was intended in any way to be set aside and a different method of liquidation established. The appellee was in the exercise of his strict legal right, therefore, in demanding the fund from the bank. The appellant had notice of the death of Walker and Is charged with knowledge that as a result of Ms death the firm was dissolved, and that the surviving partner became the liquidating agent of the late firm. The notice of the administrator of Walker that the money should not be paid over until the administrator had received proof that the decedent had no interest in the fund was not a demand for the deposit or any part of it, and did not relieve the bank from its legal responsibility to the plaintiff. If, however, the notice amounted to a demand, as against the *225respective claims, the bank had a remedy by an application for an interpleader. In the absence of a counter demand the liability of the bank to pay is clear. The acceptance of the deposit carried with it an implied obligation to return it on demand, and the refusal so to do was a breach of this obligation out of Avhich liability for interest arose. The bank could not justify the retention of the fund against the lawful owner, and is therefore chargeable with interest from the time plaintiff’s check was refused. When a definite time is fixed for the payment of money, an obligation to pay damages in the form of interest at the lawful rate arises for a detention of the money after a breach of the contract for its payment: Mining Co. v. Jones, 108 Pa. 55.
The action of the court on the rule for judgment non obstante veredicto accords with the law applicable to the facts established at the trial. The assignments are overruled and the judgment affirmed.